Citation Nr: 1536273	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure or as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for blurry vision, claimed as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for frequent urination and leakage, and fecal leakage, claimed as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for erectile dysfunction, claimed  as secondary to diabetes mellitus type II.

9.  Entitlement to service connection for peripheral vascular disease of the lower extremities, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to April 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from October 2011 and December 2013 decisions.

In October 2011, the RO denied service connection for blurry vision; frequent urination and leakage, and fecal leakage; erectile dysfunction; and for peripheral vascular disease of the lower extremities, all to include as secondary to diabetes mellitus, type II.  The RO also confirmed and continued the denial of service connection diabetes mellitus, type II and for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.  In November 2011, the Veteran filed a notice of disagreement (NOD) relating to all issues.  A statement of the case (SOC) was issued in October 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013. 

In December 2013,  the RO denied service connection for ischemic heart disease.  In December 2013, the Veteran filed an NOD.  An SOC was issued in January 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014. 

In May 2014, the Veteran testified during a Board videoconference  hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.  During  the hearing, additional evidence was added to the file, accompanied by assigned  waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in these files reflects that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision reopening the service connection claims for diabetes mellitus type II and peripheral neuropathy of the bilateral upper and lower extremities is set forth below.  The claims for service connection for those disabilities, on the merits, along with the remaining claims for service connection on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  In a February 2009 decision, the RO denied service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities bilaterally, to include as due to herbicide exposure.  Although notified of the denial, the Veteran did not appeal the  decision, and no pertinent exception to finality applies.  

2.  Evidence has been received since the RO's February 2009 denial that was not previously of record and is not cumulative or redundant of evidence already of record, that relates to a previously unestablished fact necessary to substantiate each claim, and that raises a reasonable possibility of substantiating each claim.


CONCLUSIONS OF LAW

1.  The RO's February 2009 denial of service connection for diabetes mellitus Type II, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence to reopen the previously denied claim for service connection for diabetes mellitus Type II, to include as due to herbicide exposure, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

3.  The RO's February 2009 denial of  service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

4.  New and material evidence s to reopen the previously denied claim for  service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable dispositions of the requests to reopen on appeal, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

Under the legal authority in effect at the time of the prior denial in question and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claims for service connection for diabetes mellitus and for peripheral neuropathy of the bilateral upper and lower extremities, to as include as due to herbicide exposure, were previously denied in a February 2009 rating decision.  The evidence then of record included the Veteran's service treatment records, private treatment reports dated in 2008, and the Project Checo Southeast Asia Report.  The RO determined that although diabetes had been diagnosed, evidence did not show that the Veteran was exposed to herbicides during active service or that diabetes mellitus had manifested during active service or within one year of service discharge or that it was otherwise etiologically related to service.  With respect to the denial of the claim for peripheral neuropathy, the RO explained that not only was the condition not shown to be diagnosed, but that there was no evidence of herbicide exposure in service.  

Although notified of the denial of the claim in a February 2009 VA letter, the Veteran did not initiate an appeal.  Moreover, no new and material evidence was within the one-year appeal period, nor have any additional, relevant service records been received, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  The RO's February 2009 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied in a final decision, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).

Regarding petitions to reopen received on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since the prior final February 2009 denials, relevant evidence added to the record includes a Memorandum for the Record from the Veterans Benefits Administration regarding herbicide tests and storage outside of Vietnam-specifically, the use of Agent Orange in Thailand. 

Also added to the file was an August 2013 VA peripheral neuropathy examination report reflecting diagnoses of diabetic neuropathy of the upper and lower extremities.  This evidence is both new and material as it now establishes one of the required elements for a successful service connection claim previously missing-evidence of current disabilities.

Additionally, the Veteran provided testimony during  the May 2014 Board hearing relating to his service at the Takhli Air Force Base in Thailand from January 1966 to January 1967.  He indicated that he was a refueling specialist working on airplanes and ground equipment and stated that his duties brought him regularly to the perimeter of the base.  As indicated, such assertions are  presumed to be credible for the purposes of considering whether they constitute new and material evidence, is indeed new and material.  Such evidence was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claims for service connection, specifically whether or not the Veteran was exposed to herbicides during active service, which could entitle him to presumptive service connection.  

The evidence discussed above that was received since the February 2009 denials is "new" in that it was not before agency decision makers at that time, and is not duplicative or cumulative of evidence previously of record.  Moreover, given the bases for the prior final denials, the evidence is material in that it goes to required elements of each claim.  While the evidence is not dispositive, under the low threshold of Shade, such evidence raises a reasonable possibility of substantiating each claim for service connection. 

Accordingly, the Board finds that the requirements for reopening the claims for  service connection for diabetes mellitus type II, and for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure, are met..  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received  to reopen the claim for  service connection for diabetes mellitus type II, to include as due to herbicide exposure, to this  extent only, the appeal as to this claim is granted. 

As new and material evidence  to reopen the claim for  service connection for peripheral neuropathy of the bilateral upper and lower extremities, , to include as due to herbicide exposure, to this extent only, the appeal as to this claim is granted. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted. 

In conjunction with the reopened service connection claims for diabetes and peripheral neuropathy, the Board finds that further development is necessary.  In this regard, having reopened the claims does not end the Board's inquiry.  Rather, it now places upon VA the duty to assist the appellant in the development of the merits of the claims.  See Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board also finds that additional AOJ development of the service connection claim for ischemic heart disease is warranted.  

With respect to above-noted claims-as well as the claims involving blurry vision, frequent urination and leakage and fecal leakage, erectile dysfunction, and peripheral vascular disease of the lower extremities, each claimed as secondary to diabetes mellitus type II (and thus, inextricably intertwined with that claim)-the --the Board notes that VA examinations of August 2013 appear to confirm diagnoses of all of the claimed conditions. 

Significantly, moreover, ischemic heart disease and diabetes mellitus Type II are among the identified diseases for which service connection may be presumed based on association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014). 

During the course of his appeal, the Veteran has contended that he was exposed to herbicides while stationed at Takhli Royal Thai Air Force Base (RTAFB) in Thailand during the Vietnam Era, in conjunction with his duties as a fuel specialist.  In this regard, he details that in conjunction with his duties serving with the 6217 Supply Squadron, he was on the base perimeter on almost a daily basis, refueling portable generators (some of which located near the bomb depot), and picking up parts or supplies.  The file contains verification that the Veteran was served TDY at APO 96273 (Takhli AFB), as shown by a performance report covering the period from January 7, 1966 to January 6, 1967.  The report also mentioned that the Veteran had duties along the flight line, including aircraft servicing; it is not clear whether the flight line was near the perimeter of the base.   

According to the M21-1MR Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Subpart q, herbicide exposure may be conceded on a direct/facts-found basis for a veteran who served in the Air Force in Thailand during the Vietnam Era at Takhli RTAFB, if he served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

The record as it stands does not corroborate the Veteran's testimony and contentions to the effect that his duties including those along the flight line and in conjunction with his refueling and maintenance duties brought him near the base perimeter.  On remand, the AOJ should make appropriate efforts to have the Air Force Historical Research Agency, or another appropriate records repository and/or source, clarify the proximity of the flight line, bomb depot, and hooches and/or other living quarters to the base perimeter at Takhli RTAFB, and if possible, address whether it would have been "routine" for a refueling specialist to be regularly/daily working on or near the perimeter of the base.  

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate development to verify the Veteran's contentions regarding the proximity of the flight line, bomb depot, and hooches and/or other living quarters to the base perimeter at Takhli RTAFB, and if possible, to address whether it would have been "routine" for a refueling specialist to be regularly/daily working on or near the perimeter of the base.  The Air Force Historical Research Agency, or another appropriate records repository and/or source of information, should be contacted.  Efforts to obtain this information and/or records should be documented in the evidentiary record.  Undertake any recommended follow-up action.

All obtained records and information should be associated with the evidentiary record, and a copy provided to the Veteran and his attorney.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


